DETAILED ACTION
Allowable Subject Matter
Claims 1-4 & 9-20 are allowed over the prior art (also, see applicant argument filed on 5/19/2022).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - the first connecting part of the first wiring line directly contacts a lower surface of the first insulating layer and the connection part of the second wiring line is disposed in an upper surface of the first insulating layer such that the first region of the first pad protrudes further through the first insulating layer than the first region of the second pad protrudes through the first insulating layer, and wherein the first wiring line, a protective layer, and the first pad overlap each other in a direction perpendicular to the substrate at the first edge part of the  substrate.” with combination of other claim limitations in claim 1.
Also, the prior art does not teach or render obvious “- - the first connecting part of the first wiring line directly contacts a lower surface of the first insulating layer and the connection part of the second wiring line is disposed in an upper surface of the first insulating layer such that the first region of the first pad protrudes further through the first insulating layer than the first region of the second pad protrudes through the first insulating layer, and wherein the first wiring line, a protective layer, and the first pad overlap each other in a vertical direction at an edge part of the substrate ” with combination of other claim limitations in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899